Citation Nr: 0209726	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-09 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for service-connected 
gastrointestinal disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.

In an August 1948 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (the RO) 
granted entitlement to service connection for duodenal ulcer.

This case comes to Board of Veterans' Appeals (the Board) on 
appeal of a December 1998 rating decision of the RO which 
denied the veteran's claim of entitlement to an increased 
disability rating for his service-connected duodenal ulcer.  
The veteran timely appealed.  

Issue clarification

The Board notes that although entitlement to service 
connection for irritable bowel syndrome was denied by the 
December 1998 rating decision and in an April 1999 Statement 
of the Case, the veteran did not specifically file a claim 
for service connection for irritable bowel syndrome.  
Although the veteran noted in statements received by the RO 
in January and May 1999 that irritable bowel syndrome was 
diagnosed on VA examination in November 1998, he basically 
indicated a desire to be awarded an increased evaluation for 
his service-connected gastrointestinal disability, however 
described.  Consequently, the Board concludes that, per the 
veteran's statements, the issue of entitlement to service 
connection for irritable bowel syndrome, to the extent it 
ever existed, has been  withdrawn.

In any event, as discussed in the analysis below, the Board 
believes that the veteran's current gastrointestinal 
complaints are most appropriately rated as irritable bowel 
syndrome.   



FINDING OF FACT

There is no recent evidence of duodenal ulcer residuals.  The 
veteran has episodes of bowel disturbance with abdominal 
distress but does not have more or less constant abdominal 
distress due to his service-connected gastrointestinal 
disability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected gastrointestinal disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7305, 7319 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected gastrointestinal disability.  

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by an analysis of the 
issue.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2001).

Words such as "mild", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2001).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners, although evidence to be considered by the Board, 
is not necessarily dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 C.F.R. §§ 4.2, 4.6 (2001).

Disability ratings - diseases of the digestive 
system/specific schedular criteria

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2001).

Ratings under Diagnostic Codes 7301 to 7329, inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2001).

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, pertaining to 
a duodenal ulcer, a 60 percent disability rating is warranted 
for severe symptoms consisting of pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite health impairment; a 
40 percent disability rating is warranted for moderately 
severe symptoms consisting of health impairment manifested by 
anemia and weight loss or by at least four incapacitating 
episodes a year averaging at least 10 days duration; a 20 
percent disability rating is warranted for moderate symptoms 
consisting of either two or three episodes a year of severe 
symptoms averaging at least 10 days duration, or by 
continuous moderate manifestations, and; a 10 percent 
disability rating is warranted for mild symptoms consisting 
of recurring symptoms once or twice a year.

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, a 
noncompensable (zero percent) evaluation is warranted for 
mild irritable colon syndrome with disturbances of bowel 
function with occasional episodes of abdominal distress; an 
evaluation of 10 percent is warranted for moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
with abdominal distress; and an evaluation of 30 percent 
requires severe irritable colon syndrome with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  Neither 
of the diagnostic codes applicable to this case are being 
changed, however.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 
(1991) [holding that where a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should apply).

Analysis

Initial considerations - duty to assist/standard of review

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue of entitlement 
to an increased evaluation for service-connected 
gastrointestinal disability.  The Board observes that the 
veteran was informed in the June 1999 Statement of the Case 
and in the April 2002 Supplemental Statement of the Case of 
the relevant law and regulations and the types of evidence 
that could be submitted by him in support of his claim.  The 
April 2002 SSOC provided extremely detailed VCAA information.  
The veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.

(iii.)  Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

The veteran was provided a VA gastrointestinal examination in 
November 1998.  In addition, there are additional treatment 
records on file that refer to his gastrointestinal system.  
The Board believes that the record contains sufficient 
medical evidence with which it may render an informed 
decision on the issue currently being considered.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issue on appeal.  

Discussion

The veteran is currently assigned a 10 percent evaluation for 
his gastrointestinal disability under the provisions of 
Diagnostic Code 7305 for duodenal ulcer disease.  

(i.)  Selection of diagnostic code

As discussed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts at 538.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, which involves primarily epigastric pain and 
diarrhea, and the VA diagnoses in November 1998, in which 
irritable bowel syndrome was diagnosed and the veteran's 
duodenal ulcer was considered resolved, the veteran's 
service-connected gastrointestinal disability is more 
appropriately rated under 38 C.F.R. § 4.114, Diagnostic Code 
7319 [irritable colon syndrome].

The Board wishes to make it clear that it is considering all 
of the veteran's gastrointestinal symptomatology, of whatever 
origin, in evaluating the disability rating.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) [the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

(ii.)  Rating

It is evident from a review of Diagnostic Code 7319 that the 
level of disability to assigned for the veteran's service-
connected gastrointestinal disability hinges in large measure 
on the persistence and severity of the disability.  That is, 
higher ratings under Diagnostic Code 7319 require more 
frequent and severe symptomatology than do lower ratings.

Although the veteran has reported a history of abdominal 
problems, the medical findings over the years do not show 
significant symptomatology.  There has not been any evidence 
of an active duodenal ulcer for many years.  No 
gastrointestinal abnormality was shown on VA examinations in 
July 1993 and January 1997.  While the veteran complained on 
VA examination in November 1998 of diarrhea about once a 
month, with a prior bout of diarrhea that resulted in a 20 
pound weight loss while the veteran was in a nursing home, it 
was noted that there was no current weight loss, nausea, 
vomiting, hematemesis, melena, or anemia and that a November 
1998 colonoscopy was unremarkable.  

Subsequent VA treatment records from January 1999 to August 
2001 indicate that the veteran is 82 years of age, has to use 
a wheelchair, and requires care 24 hours a day.  While those 
treatment records reveal periodic problems with diarrhea and 
constipation, for which he was given medication by those 
taking care of him, the episodes of diarrhea and constipation 
were sporadic, were helped by medication, and were not 
attributed to his service-connected gastrointestinal 
disability.  

After having considered the recent medical evidence of 
record, the Board finds that  there is no medical evidence on 
file to indicate that the veteran's service-connected 
gastrointestinal symptomatology involves or approximates 
constant abdominal distress, which is required for the 
assignment of a 30 percent disability rating.  The Board 
finds that there is no question that a gastrointestinal 
problem currently exists; however, the recorded symptoms are 
more consistent with a the currently assigned 10 percent 
rating.  

The Board accordingly finds that the preponderance of the 
competent and probative evidence is against a conclusion that 
the veteran's service-connected gastrointestinal disability 
is consistent with or approximates the criteria for an 
evaluation in excess of 10 percent.  Accordingly, for the 
reasons and bases expressed above, entitlement to an 
evaluation in excess of 10 percent is not established.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
gastrointestinal disability is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

